1:20-bk-10066-BPH Doc#: 25 Filed: 09/09/20 Entered: 09/09/20 10:24:14 Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MONTANA



In re:

         LUCUS PAUL WILLETTE                                   Case No. 20-10066-BPH
         and CHEYENNE CHERIEE
         WILLETTE,

                    Debtors.



                                           ORDER

          At Butte in said District this 9th day of September, 2020.

          In this Chapter 7 bankruptcy, the Trustee filed an Application on September 8, 2020,

  requesting authority to employ Leif Anderson, a member of Beagle Properties Inc. to provide

  professional services on behalf of this bankruptcy estate for the listing and sale of the Real

  Property described in the Trustee’s Application. Upon review of the Application and the

  Affidavit of Leif Anderson, it appears that said professional is duly qualified to perform the

  tasks for which employment is sought. In addition, the Court is satisfied that said professional

  represents no interest substantially adverse to Debtors, or to Debtors’ estate in the matters

  upon which this case concerns and that employment is necessary and would be in the best

  interest of the estate. Accordingly,

          IT IS ORDERED the Application filed at ECF No. 23 is approved; the Trustee is

  authorized to employ Leif Anderson, a member of Beagle Properties Inc. on a contingency fee



                                                  1
1:20-bk-10066-BPH Doc#: 25 Filed: 09/09/20 Entered: 09/09/20 10:24:14 Page 2 of 2




  basis and under the terms specified in the Application and attachments thereto; and all fees

  paid to said professional are subject to the approval of this Court upon the filing of a proper

  application for reasonable professional fees and reimbursement for actual, necessary expenses

  in accordance with Mont. LBR 2016-1. The reasonableness of any fee request will be

  determined pursuant to the standards specified in 11 U.S.C. § 330.




                                                  2
